Citation Nr: 0519511	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of removal of the acromioclavicular and of the left 
clavicle, currently rated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the right shoulder, right and left knee, lower 
back, cervical spine, and skin.

3.  Entitlement to service connection for glaucoma, claimed 
as a left eye condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
injury to the sternum.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In May 2005, the veteran appeared at a Board hearing before 
the undersigned.  The hearing transcript is of record.  

At the hearing, the veteran filed a motion to advance his 
case on the Board's docket.  The undersigned Veterans Law 
Judge granted the motion.  The veteran also submitted 
additional medical evidence to substantiate his claims and a 
waiver of initial RO review.   

In June 2004, the RO, in part, denied entitlement to service 
connection for glaucoma, claimed as a left eye condition, and 
an injury to the sternum.  In August 2005, the veteran 
disagreed with the denials.  A statement of the case has not 
been issued to the veteran.  Consequently, the issues of 
entitlement to service connection glaucoma, claimed as a left 
eye condition, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an injury to the sternum are addressed in the 
REMAND portion of the decision and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.  

Of note, in June 1991, the Board determined that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a chest (sternum) 
disorder.  In September 1992, the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court), affirmed the decision.  The issue is 
as phrased on the title page.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); see also Ashford v. Brown, 10 
Vet. App. 120 (1997).  

In August 2004, the veteran also filed new claims of 
entitlement to service connection for tinnitus and a dental 
disorder.  The matters are referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The postoperative residuals of removal of the 
acromioclavicular and of the left clavicle are not productive 
of limitation of motion, ankylosis, or other impairment of 
the humerus.

2.  In June 1991, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement service connection for a cervical spine disorder.  

3.  In September 1992, the Court affirmed the decision.

4.  In February 1994, the RO found that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for disorders of the right 
and left knee, lower back, and skin. 

5.  Since 1991 and 1994, the RO has received VA and non-VA 
outpatient treatment reports, numerous articles and excerpts 
from medical textbooks, newspapers and magazines, statements 
from the veteran, and hearing testimony.

6.  The evidence is not new and material, in that it is 
either duplicative of evidence previously considered or does 
not bear directly and substantially upon the specific matters 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for postoperative residuals of removal of the 
acromioclavicular and of the left clavicle are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.40, 4.71a, Diagnostic Codes 5201, 5203 (2004).

2.  The June 1991 Board decision, as affirmed by the Court, 
and unappealed February 1994 rating decision, denying service 
connection for disorders of the right shoulder, right and 
left knee, lower back, cervical spine, and skin are final.  
38 U.S.C.A. §§ 7104(b), 7105, 7261 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2004).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the right shoulder, right and left knee, lower 
back, cervical spine, and skin.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran seeks an increased rating in excess of 20 percent 
for postoperative residuals of removal of the 
acromioclavicular and of the left clavicle.  At the May 2005 
hearing, he testified that his left shoulder is manifested by 
constant pain with radiation to the wrists and hands.  The 
pain interfered with sleeping and dressing.  The veteran also 
testified that he took Tylenol and used heating and 
stretching devices, but he obtained little or no relief. 

Applicable Law and Regulationsan and Analysis
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The evidence of record has been reviewed.  Where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (2004).  

The veteran's service-connected left shoulder disability, 
minor extremity, is evaluated as 20 percent disabling under 
Diagnostic Code 5203.  (See November 1954 VA Examination 
Report, the veteran is right-hand dominant.)  

Diagnostic Code 5203 provides a maximum rating of 20 percent 
for impairment due to nonunion with loose movement or 
dislocation of the clavicle or scapula.  38 C.F.R. 4.71a, 
Diagnostic Code 5203.  Because the veteran already receives 
the maximum percentage rating allowable under this provision, 
a higher rating is prohibited.  

Diagnostic Code 5203 also provides that impairment of the 
clavicle can be alternatively rated on impairment of function 
of the contiguous joint.  See also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991) (other applicable ratings provisions 
must be considered).  Nonetheless, the criteria for an 
increased rating in excess of 20 percent are not met when 
considering Diagnostic Codes 5200 through 5201.  

The veteran's left shoulder disability is not productive of 
limitation of motion so as to warrant an increased rating 
under Diagnostic Code 5201.  For the minor extremity, 
Diagnostic Code 5201 provides a 20 percent disability rating 
for limitation of motion to shoulder level or when there is 
limitation of the motion of the minor arm to midway between 
the side and shoulder level and a 30 percent disability 
rating when the range of motion of the minor arm is 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Clinical findings do not show that the veteran's range of 
motion is restricted to 25 degrees from the side.  On VA 
examination in June 1996 no more than slight limitation of 
motion was noted, and on VA examination in March 2002, the 
veteran's range of motion for the shoulder was normal.  VA 
treatment reports dated from 1996 to 2005 also do not show 
restricted motion so as to warrant a rating in excess of 20 
percent.  See 38 C.F.R. § 4.71, Plate I (2004). 

The veteran's complaints of pain and limitation of motion are 
acknowledged, particularly his contentions of experiencing 
pain when sleeping and dressing.  Functional impairment which 
interferes with lifestyle and employment activities and 
supported by adequate pathology is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Nonetheless, the clinical findings do not show increased 
functional impairment so as to warrant an increased rating.  
The service-connected left shoulder disability is 
appropriately rated at 20 percent under Diagnostic Code 5203, 
and the criteria for an increased rating under any other 
analogous provision have not been met.  Additionally, a 
separate disability ratings under Diagnostic Code 5201 would 
be inappropriate.  Although the criteria for Diagnostic Code 
5203 do not include limitation of motion of the left arm, 
limitation of motion is provided as an alternate method of 
evaluating a disability rather than a consideration for a 
separate rating.  38 C.F.R. § 4.14 (2004) (prohibits 
"pyramiding" or compensating a veteran twice for the same 
symptomatology).  

An increased rating is not warranted under the provisions of 
Diagnostic Code 5200 and 5202 either.  By history and 
currently, the veteran's reports of x-ray studies show no 
more than osteoarthritis of the left shoulder.  No evidence 
of ankylosis of scapulohumeral articulation or other 
impairment of the humerus is present.  38 C.F.R. § 4.71, 
Diagnostic Code 5200 and 5202 (2004). 

Finally, the veteran's left shoulder disability is not 
productive of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1); see Floyd v. Brown, 9 Vet. App. 88 
(1996).

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to an 
increased rating in excess of 20 percent for postoperative 
residuals of removal of the acromioclavicular and of the left 
clavicle.  The claim is denied.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203.

New and Material Evidence

The veteran also seeks to reopen his claims of entitlement to 
service connection for disorders of the right shoulder, right 
and left knee, lower back, cervical spine, and skin.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

By history, the Board denied service connection for these 
claims in 1975, 1979, 1980, 1983, and 1987.  

In October 1989, the Board again denied service connection 
for disorders of the cervical spine, right and left knee, low 
back, and skin.  It reasoned that the prior Board decisions 
denying service connection for disabilities of the right 
shoulder and cervical spine were final, and the evidence of 
record did not establish a new factual basis warranted 
modification of that decision.  The evidence essentially did 
not show that the veteran's right shoulder and neck disorders 
were incurred in, aggravated by, or in any way related to 
service or service-connected disability.  It also found that 
the prior Board decisions, denying service connection for the 
low back, left knee, and skin disorders were final, and the 
evidence of record did not establish a new factual basis 
warranted modification of that decision.  The veteran's in-
service complaints were acute and transitory and that any 
current chronic disability was not related to service.  See 
38 U.S.C. §§ 301, 310, 312, 313, 4004(b); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309, 19.194 (1990), now 
codified as 1101, 1110, 1112, 5108; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309, 20.1100.  

In 1989, the Board considered the veteran's service medical 
records; VA and non-VA medical reports and statements dated 
from 1954 to 1988, to include reports from the U.S. Public 
Health Services Hospital; Social Security Disability Award 
notice letter; Employee's Notice of Injury Report; and Board 
and RO hearing transcripts.  

In June 1991, the Board found that new and material evidence 
had not been submitted to reopen the claims to entitlement 
service connection for disorders of the cervical spine, right 
knee, lower back, and skin.  It reasoned that additional 
evidence added to the record was duplicative, and therefore 
not new and material.  The Board dismissed the appeal.  In 
September 1992, the Court affirmed the decision, holding that 
because the appellant had not submitted evidence showing that 
his present conditions were either incurred in or aggravated 
in service, he had not submitted new and material evidence to 
allow the reopening of such claims.  The veteran did not 
appeal; the determinations became final.  
38 U.S.C.A. § 7104(b), 7291, 7292 (West 2002); 38 C.F.R. 
§ 20.1100.

In December 1993, the veteran sought to reopen his claims by 
submitting duplicative evidence of record.  In February 1994, 
the RO, in part, found that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for disorders of the right and left knee, low 
back, and skin.  The RO furnished notice of applicable 
procedural and appellate rights in March 1994.  (Per the date 
of notification, the date of the rating decision is February 
1994.)  The veteran did not appeal.  The rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1104.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The Board does 
not have jurisdiction to consider the previously adjudicated 
claims unless new and material evidence is presented, and 
before the Board may reopen such claims, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The instant appeal arises from a 1995 claim.  
The most recent amendment of the regulatory definition of new 
and material evidence applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

Since June 1991 and February 1994, new and material evidence 
has not been submitted to reopen the service connection 
claims for disorders of the cervical spine, right and left 
knee, low back, and skin.  

The record contains letters from the veteran with duplicative 
service medical records, treatment reports, and 
administrative documents.  A transcript of the veteran's May 
2005 hearing testimony, in which the veteran relates his 
disorders to service or to his service-connected left 
shoulder disability, is also of record.  This evidence is not 
new.  The letters and the veteran's hearing transcript 
contain statements and assertions that were previously 
considered by the Board in June 1991, as affirmed by the 
Court, and the RO in February 1994.  

Alternatively, even if the evidence is considered new, it is 
not material.  That is, although it bears directly upon the 
specific matters under consideration, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the previously denied claims.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  The veteran is not competent 
or qualified to draw the required etiologic relationship 
between his current disorders and any in-service incident or 
treatment.  Id.; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence is not new and material.

The record also contains VA and non-VA outpatient treatment 
and examination reports dated from 1994 to 2005, to include a 
March 2000 medical statement from A. D. Rosen, M.D.  The 
reports show contemporaneous treatment for the cervical, 
lumbar, left and right knee, and skin disabilities.  

Although the medical evidence is new, as it is not cumulative 
of evidence considered in the prior final denials, it is not 
material.  The medical reports merely show contemporaneous 
treatment.  In fact, except for the veteran's own historical 
recitations, the reports do not etiologically relate any of 
the disorders to service or to any service-connected 
disability.  Regarding the veteran's historical recitations, 
medical evidence which merely relies on the claimant's 
account is not material to reopen a claim for service 
connection.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
Because the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, it is not new and material.

Also of record are numerous newspaper and magazine articles 
and excerpts from medical textbooks, discussing 
musculoskeletal and neurological disorders; military 
information, including a February 2000 letter from the 
Department of the Army, denying the veteran's application for 
the correction of his military records; and information 
relating to an unrelated medical malpractice settlement with 
VA.  

Although the evidence is new, it is not material.  The 
evidence does not bear directly and substantially upon the 
specific matters under consideration.  Not one of the 
aforementioned documents specifically links any of the 
veteran's current disorders to service or to his service-
connected left shoulder disability.  Moreover, the medical 
treatise evidence is too generic and inconclusive to 
establish a sufficient causal link between the veteran's 
current disabilities and service or any service-connected 
disability.  See generally, Mattern v. West, 12 Vet. App. 222 
(1999).  The evidence is not new and material.  

Given the foregoing, new and material evidence has not been 
submitted to reopen the claims of service connection for 
disorders of the right shoulder, right and left knee, lower 
back, cervical spine, and skin.  The claims are denied.  
38 U.S.C.A. §§ 5108, 7104, 7105, 7291; 38 C.F.R. §§ 3.104, 
3.156, 20.1100, 20.1104.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in August 
1996, Statement of the Case dated in July 1998, Supplemental 
Statement of the Case dated in June 2004, and VA letters 
dated in March 2002 and March 2004, VA apprised the veteran 
and his representative of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the 
claims.  VA told the veteran that new and material evidence 
was needed to substantiate his claims, what type of evidence 
he should submit, and what type of evidence it would assist 
him with obtaining.  In essence, VA asked the veteran to 
submit all pertinent evidence in his possession, and during 
the pendency of the appeal, the veteran has submitted a 
substantial amount of evidence and information in support of 
his claims.  VA has fulfilled its duty to inform the veteran 
of the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA and non-VA 
medical reports dated from 1954 to 2005, and the veteran's 
hearing transcripts.  The veteran was furnished medical 
release of information forms, and told to inform VA of any 
additional dates and places of treatment as well as any other 
pertinent information or evidence in his control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the 
issues on appeal.  VA has met its duty to assist the veteran 
in the development of this appeal and there is no need for 
further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).




ORDER

Entitlement to an increased rating in excess of 20 percent 
for post operative residuals of removal of the 
acromioclavicular and of the left clavicle is denied.

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for disorder of 
the right shoulder, right and left knee, lower back, cervical 
spine, and skin, the appeal is denied.


REMAND

In June 2004, the RO denied service connection for glaucoma 
of the left eye.  The RO also determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a disorder of the 
sternum and denied the claim on a de novo basis.  In August 
2004, the veteran filed a notice of disagreement with the 
determinations.  As such, a statement of the case must be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2004).

Under these circumstances, the case is REMANDED for the 
following actions:

Issue a Statement of the Case on the 
issue of entitlement to service 
connection for glaucoma of the left eye 
and whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for an 
injury to the sternum.  Advise the 
veteran of the need to timely file a 
substantive appeal to perfect the appeal.   
The appropriate time to respond must be 
afforded. 

Thereafter, if in order, the matter should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


